 

Case 1:19-cv-06966-GBD-KNF Document Ogee Page 1 of 1
AA é A ES
r a oe

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAJOR JAMES,
Petitioner,
-against-

MICHAEL CAPRA, Superintendent,
Respondent.

GEORGE B. DANIELS, United States District Judge:

This Court declines to issue a Certificate of Appealability because Petitioner has “not made
a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and further
certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal herefrom would not be taken in good

faith. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

Dated: New York, New York
July 20, 2020
SO ip

ae B. 6d
ited States District Judge

 
